Per Curiam.

Respondent was admitted to practice in the Second Judicial Department in October, 1952. He is charged with converting to his own use checks in the amount of $2,000, $8,000 and $10,000, which he received in settlement of his clients’ personal injury claims. When he deposited those checks to his own account he imitated his clients’ handwriting. He thereafter, for a period running from December, 1972 until June, 1974, falsely and fraudulently responded to his clients’ inquiries by attempting to make them believe that their claims were still in the process of being negotiated for settlement. His conduct after the conversion is equally as reprehensible as the conversion itself.
The report of the Referee is confirmed. Ordinarily, respondent’s conduct would warrant disbarment. However, in this instance we agree with the conclusion of the petitioner that "although respondent’s conduct would warrant disbarment, it is recommended, in view of his having made restitution, that respondent be suspended”. The belated restitution does not excuse the serious wrongs which respondent has committed.
In view of the gravity of his premeditated acts respondent should be suspended for a period of three years.
Stevens, P.J., Markewich, Capozzoli, Lane and Nunez, JJ., concur.
Respondent suspended from practice as an attorney and *225counselor at law in the State of New York for a period of three years, effective March 26, 1976.